                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9    MONTLAKE COMMUNITY CLUB, et al.,                    CASE NO. C17-1780-JCC
10                            Plaintiffs,                 MINUTE ORDER
11               v.

12    DANIEL L. MATHIS, et al.,

13                            Defendants.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on the parties’ stipulation to reset the current case
18   management schedule (Dkt. No. 39). Having reviewed the parties’ stipulation, and finding good
19   cause, the Court ENTERS the following case management dates:
20                                    Event                                          Deadline
21               Parties File Cross Motions for Summary Judgment                  March 15, 2019
22     Parties File Responses to Cross Motions for Summary Judgment               April 12, 2019
23               Parties File Replies to Cross Motions for Summary                 May 13, 2019
24          The parties shall note their cross motions for summary judgment for May 13, 2019.
25          //
26          //

     MINUTE ORDER
     C17-1780-JCC
     PAGE - 1
 1        DATED this 5th day of February 2019.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1780-JCC
     PAGE - 2
